Citation Nr: 0121893	
Decision Date: 08/13/01    Archive Date: 09/04/01

DOCKET NO.  99-11 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right ankle injury.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel







INTRODUCTION

The veteran served on active duty from October 1994 to 
September 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In January 1998, the RO 
granted service connection for headaches (10% disabling, 
effective from September 30, 1997) and for residuals of a 
right ankle injury (10% disabling, effective from September 
30, 1997).  At the same time, service connection was denied 
for a right leg condition and for a lower back condition.  
The veteran perfected appeals with the initial disability 
evaluations assigned for the service-connected disabilities 
as well as with the denials of service connection for the 
right leg and low back conditions.  

In May 2000, the RO granted service connection for the low 
back condition (noting it was originally claimed as a low 
back and right leg condition) and assigned a 10 percent 
disability evaluation effective from September 30, 1997.  
This was a complete grant of benefits pertaining to the right 
leg and low back claims.  These issues are no longer in 
appellate status.  

In December 2000, an increased rating to 30 percent was 
granted for the service-connected headaches, effective from 
September 30, 1997.  In a document dated in February 2001, 
the veteran reported that he was satisfied with the 30 
percent disability evaluation assigned for his headaches and 
his appeal was withdrawn.  The issue of entitlement to an 
increased rating for migraine headaches is no longer in 
appellate status.  

Although the veteran requested the opportunity to provide 
oral testimony before a Member of the Board, he failed to 
report for a hearing scheduled in this regard, thereby 
constituting a withdrawal of the request for such hearing.




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  Assistance to the claimant is required 
unless there is no reasonable possibility that assistance 
will aid in the substantiating the claim.  See 38 U.S.C.A. §  
5103A (West Supp. 2001).



Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensue that all appropriate development is 
undertaken in this case.

The veteran has alleged that the residuals of his right ankle 
injury warrant an initial rating in excess of the 10 percent 
already assigned.  In conjunction with his claim, the veteran 
underwent VA examinations in July 1997.  However it appears 
that the examiners who conducted the examinations did not 
have access to the veteran's claims file in conjunction with 
the examinations.  The fact that the July 1997 VA 
examinations were conducted without access to the appellant's 
claims file renders the subject examinations inadequate for 
rating purposes.  

The Court has held that examinations for compensation and 
pension purposes conducted without contemporaneous review of 
the veteran's claims file are deficient for rating purposes.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See 
also, e.g., 38 C.F.R. § 4.1 (2000) ("It is...essential both 
in the examination and in the evaluation of the disability, 
that each disability be viewed in relation to its history").  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
("[F]ulfillment of the statutory duty to assist ...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.




The Board notes there is a discrepancy in the examination 
reports.  According to the report of the July 1997 VA joints 
examination, the range of motion for the right ankle was 
reported as 10 degrees of dorsiflexion, 40 degrees of plantar 
flexion, 35 degrees of inversion and 20 degrees of eversion.  
Eversion to the right was productive of "some pain."  The 
diagnosis was history of right ankle sprain with residual 
pain and limitation of motion.  

As reported in the July 1997 VA general medical examination, 
the range of motion for the right ankle was dorsiflexion of 
70 degrees, plantar flexion of 40 degrees, inversion of 30 
degrees without pain and inversion of 15 degrees without 
pain.  Inversion was reported twice with different 
measurements.  The diagnosis at that time was healed sprain 
of the right ankle.  The Board notes the discrepancy between 
the dorsiflexion measurements (10 degrees versus 70 degrees) 
between the examination reports.  The Board also notes the 
differences in the diagnoses, one of which notes residual 
pain and limitation of motion and the other one does not 
report any residuals.  

The Board further notes that the examination reports did not 
provide sufficient evidence to determine the extent of pain 
on use or during flare-ups which must be taken into account 
when evaluating service-connected disabilities.  The Court 
has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the RO has 
rated the service-connected right ankle disability under 
diagnostic code 5015, the Board notes that diagnostic code 
5271 referable to limitation of motion of the ankle may also 
be applied for rating the right ankle disability.

In pertinent part, 38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance. It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements. 
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion. Weakness 
is as important as limitation of motion, 
and a part which becomes painful on use 
must be regarded as seriously disabled. A 
little used part of the musculoskeletal 
system may be expected to show evidence 
of disuse, either through atrophy, the 
condition of the skin, absence of normal 
callosity or the like. 

38 C.F.R. § 4.45 provides: 

	As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes. Inquiry will be 
directed to these considerations: 

	(a) Less movement than normal (due 
to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

	(b) More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 


	(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

	(d) Excess fatigability. 

	(e) Incoordination, impaired ability 
to execute skilled movements smoothly. 

	(f) Pain on movement, swelling, 
deformity or atrophy of disuse. 
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations. For the purpose of rating 
disability from arthritis, the shoulder, 
elbow, wrist, hip, knee, and ankle are 
considered major joints; multiple 
involvements of the interphalangeal, 
metacarpal and carpal joints of the upper 
extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor 
joints, ratable on a parity with major 
joints. The lumbosacral articulation and 
both sacroiliac joints are considered to 
be a group of minor joints, ratable on 
disturbance of lumbar spine functions. 

The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).



In light of the above discussion, it is opinion of the Board 
that a contemporaneous and thorough VA examination would be 
of assistance to the Board in clarifying the nature of the 
appellant's service connected residuals of a right ankle 
injury and would be instructive with regard to the 
appropriate disposition of the issue submitted for appellate 
consideration.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, this case is REMANDED for further development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for the right ankle disability.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  All information which is not 
dupliative of evidence already received 
should be associated with the claims 
file.

2.  If the RO is unable to obtain any of 
the relevant records it shall notify the 
veteran that it has been unable to obtain 
such records by identifying the specific 
records not obtained , explaining the 
efforts used to obtain those records, and 
describing any further action to be taken 
with respect to the claim.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2001).
3.  The RO should arrange for a VA 
examination of the veteran by an orthopedic 
surgeon or other appropriately qualified 
health care professional including on a fee 
basis if necessary in order to determine the 
nature and extent of severity of the right 
ankle disability.  The claims file, copies of 
the criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000) and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination(s).  The examiner must annotate 
the examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated studies should be 
conducted.

The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
including specifically active and passive 
range of motion, and comment on the 
functional limitations, if any, caused by the 
appellant's service connected right ankle 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  It is 
requested that the examiner provide explicit 
responses to the following questions:

(a)  Does the service connected right ankle 
disability involve only the joint structure, 
or does it also involve the muscles and 
nerves?  

(b)  Does the service connected right ankle 
disability cause weakened movement, excess 
fatigability, and incoordination, and if so, 
can the examiner comment on the severity of 
these manifestations on the ability of the 
appellant to perform average employment in a 
civil occupation?  If the severity of these 
manifestations can not be quantified, the 
examiner must so indicate.

(c)  With respect to the subjective 
complaints of pain, the examiner is requested 
to specifically comment on whether pain is 
visibly manifested on movement of the joints, 
the presence and degree of, or absence of, 
muscle atrophy attributable to the service 
connected right ankle disability, the 
presence or absence of changes in condition 
of the skin indicative of disuse due to the 
service connected right ankle disability, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional impairment 
due to pain attributable to the service 
connected right ankle disability.

(d)  The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have an 
impact on the functional capacity affected by 
the service connection right ankle 
disability, and if such overlap exists, the 
degree to which the nonservice connected 
problem creates functional impairment that 
may be dissociated from the impairment caused 
by the service connected right ankle 
disability.  If the functional impairment 
created by the nonservice connected problem 
can not be dissociated, the examiner should 
so indicate.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.

The veteran is hereby advised that failure to 
report for any scheduled VA examinations may 
result in a denial of his claim.  38 C.F.R. 
§ 3.655 (2000); Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997) (holding that when a 
claimant fails to appear for a scheduled 
reexamination pursuant to a claim for an 
increased rating, 38 C.F.R. § 3.655(d) 
dictates that the claim be denied absent a 
showing of good cause for the failure to 
appear).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all new notification 
requirements and development procedures 
are satisfied.  38 U.S.C. §§ 5102, 5103, 
5103A, 5107) (West Supp. 2001).

5. After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an initial evaluation in excess of 10 
percent for right ankle strain and 
osteochondroma of the right distal tibia.  
In so doing the RO should document its 
consideration of the applicability of the 
criteria under 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59 (2000) as warranted.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

